Citation Nr: 1516442	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-32 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Whether VA was correct to establish service connection for coronary artery disease associated with herbicide exposure with a 10 percent disability rating effective October 15, 2004.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had three years of active service between November 1963 and August 1968, with 650 days of lost time due to periods of absence without leave, and to periods of confinement as punishment following such absences.  He received an honorable discharge following service in Vietnam from August 1966 to August 1967, and was awarded the Vietnam Campaign Medal with 60 device, among other decorations.  He died in December 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 RO decision.  

The Board has reviewed the Veteran's physical claims file and also evidence available in the VA electronic files.


FINDINGS OF FACT

1.  The grant of service connection for coronary artery disease occurred under the special situation of a remedy crafted by several federal courts following extensive litigation involving a class action suit filed on behalf of veterans who were exposed to herbicides in Vietnam.

2.  The RO liberally construed a claim for coronary artery disease based upon VA medical records obtained in connection with an actual claim for service connection for posttraumatic stress disorder (PTSD) filed by the Veteran in November 2001.


CONCLUSIONS OF LAW

1.  The RO assigned the maximum retroactive disability rating for coronary artery disease which is supported by the available evidence.  38 U.S.C.A. §§ 1114(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.100, 4.104, Diagnostic Code 7005 (2014).

2.  The RO assigned the earliest possible effective date for the retroactive award of service connection for coronary artery disease.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to his death in 2007, the Veteran had been in receipt of service connection for residuals of a left wrist fracture, rated as noncompensably disabling.  He had not received VA compensation for service-connected disabilities, although he had utilized VA educational benefits, and VA medical care, during his lifetime.  According to his death certificate, the Veteran died of lung cancer.  Coronary atherosclerosis was identified as a significant condition contributing to his death.

After his death, the appellant submitted a claim for dependency and indemnity compensation (DIC) benefits in 2010.  After determining that their marriage was deemed valid for VA purposes, the RO granted DIC based upon service connection for the cause of the Veteran's death in August 2011.  According to the RO's decision, because both lung cancer and ischemic heart disease are presumed under law to be related to exposure to herbicides in Vietnam, to include the time period when the Veteran was serving in Vietnam, service connection for the cause of his death was warranted.  The RO also noted that accrued benefits were not warranted because the Veteran had not had a claim for VA compensation pending at the time of his death.  

Initially, the Board notes that the claims evaluated and granted under Nehmer, are evaluated under different rules than most VA claims.  The Nehmer Courts carved out an exception to the usual rules involving herbicide-related diseases and the effective dates assigned to these grants to allow for retroactive grants of service connection and compensation benefits intended to address inequities in the laws and adjudication of these claims during the 1980s and 1990s.  

The law provides that if a Veteran was exposed to a herbicide agent during active military, naval, or air service, then a defined group of diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  On August 31, 2010, ischemic heart disease was added to the list.  75 Fed. Reg. 53202 (2010).  

In October 2011, the RO notified the appellant that they would be reviewing her claim to determine whether the appellant could be considered a class member under the class action case, Nehmer v. VA, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. VA, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v.VA, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The RO invited her to submit additional evidence or argument; however, she responded that she had no other information or evidence to give VA to support a claim under Nehmer.

The RO accomplished the review required by the Nehmer orders and in February 2012, issued a grant of service connection for coronary artery disease associated with herbicide exposure in Vietnam.  According to the decision, the RO liberally construed a November 2001 claim filed by the Veteran for entitlement to service connection for post-traumatic stress disorder (PTSD) and residuals of the wrist fracture as his claim for herbicide-related disability.  Because the RO had obtained VA medical records that reflected treatment for heart disease, in connection with the 2001 claim, the RO construed the 2001 claim as involving heart disease as well.  Then the RO obtained additional, subsequent VA medical records that showed a diagnosis of coronary artery disease in October 2004.  Based upon this evidence, the RO granted service connection for coronary artery disease, effective from the date of the initial diagnosis in October 2004, until the Veteran's death in 2007.  A 10 percent disability rating was awarded during this time period based upon the level of the Veteran's symptomatology reflected in the VA medical records.  In the same decision, the RO determined that an earlier effective date for the appellant's award of DIC benefits was not warranted under the Nehmer provisions.

Following receipt of the February 2012 decision, the appellant wrote to express her confusion with the whole process.  She noted that the Veteran had actually died from lung cancer, which is another disease subject to the legal presumption of herbicide causation.  She wondered why retroactive service connection under Nehmer could not be granted for his lung cancer, even though the cancer was not diagnosed until one month prior to his death, and he had not actually filed a claim for it.  She pointed out that the Veteran was also having seizures at the time of his death, a blood fungus, and heart complications.  She also indicated confusion about the 10 percent disability rating, as she had thought the DIC grant implied a 100 percent disability rating.

The RO interpreted the appellant's disagreement as a question of whether VA was correct to establish service connection for coronary artery disease, including the assignment of a 10 percent rating, and the effective date in October 2004 and phrased the issue as such in the Statement of the Case.

Following receipt of the August 2012 Statement of the Case, the appellant filed a timely appeal to the Board, in which she raised several other points, including that the Veteran had been treated for PTSD by the VA, and that he had been granted Social Security Disability benefits based upon PTSD.  She also noted that the Veteran had previously filed a claim for service connection for chloracne and had been denied in August 1990.  

Potential VA benefits available to the appellant

The appellant thus appears to be questioning why the RO could not stretch to interpret the 2001 claim as also including lung cancer, seizures, a blood fungus, and heart complications.  Because the Veteran's lung cancer, seizures, and blood fungus did not occur until within the month prior to his death, there would be no basis to construe these disabilities into a claim filed in 2001, six years prior to his death.  Additionally, seizures and blood fungus are not covered herbicide diseases as defined by Nehmer and 38 C.F.R. § 3.816 (b).  With regard to heart complications, this appeal arose out of the RO's retroactive grant of service connection for heart disease.  Therefore the Board will evaluate below whether the heart complications reflected in the Veteran's terminal hospital records could indeed support a higher disability rating for heart disease during the month preceding his death.  

With regard to the issues raised in the appellant's October 2012 substantive appeal, she is correct that the Veteran had previously filed claims for entitlement to service connection for PTSD and for chloracne, both of which were denied, in November 2002 and August 1990, respectively.  The Veteran did not perfect an appeal as to either denial and they both became final one year after he was notified of each decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  PTSD is not a covered herbicide diseases as defined by Nehmer and 38 C.F.R. § 3.816 (b), so that there is no basis to revisit this denial.  Chloracne is a covered herbicide disease, which was not subject to a liberalizing law or regulation as the heart disease was.  Furthermore, the RO denied service connection for chloracne in August 1990, which falls outside the time frame of September 1985 and May 1989, set forth in 38 C.F.R. § 3.816(c).  Therefore, there is no basis to revisit this denial either.  We observe, however, that the claim was denied because there was no evidence showing the Veteran had chloracne; review of the available subsequent medical records reveals no diagnosis of chloracne after 1990 either.  

An individual entitled to accrued benefits, may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The appellant's contentions could reasonably be construed as requesting accrued benefits, and the RO has so construed them.  As the RO explained, however, the Veteran did not have a claim pending at the time of his death, and was not otherwise entitled to unpaid benefits.  Thus there are no due and unpaid benefits to which the appellant may lay claim.  

Furthermore, the regulatory implementation of the Nehmer holdings, codified at 38 C.F.R. § 3.816, specifically provides that the payment of retroactive benefits to widows such as the appellant shall bar a later claim by any individual for payment of all or any part of such benefits as accrued benefits.  38 C.F.R. § 3.816(f).

Another potentially-applicable provision in the law pertains to substitution.  In 2008, Congress passed the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), which was codified at 38 U.S.C. § 5121A.  This provision allows for "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title " to substitute for or stand in the shoes of a Veteran who dies while a claim or appeal is pending.  However, such request must be filed not later than one year after the date of the appellant's death and this new law only applies in the case of death of a claimant who dies on or after October 10, 2008.  Because the Veteran died in 2007, substitution is not available to the appellant.  

In short, the appellant is receiving DIC based upon the grant of service connection for the Veteran's death as due to lung cancer and heart disease related to herbicide exposure.  This is a substantial grant of benefits which is paid monthly and should provide support to her for the rest of her life.  In addition, the RO has liberally granted her retroactive benefits under the special Nehmer provisions for the Veteran's heart disease.  The Board has carefully examined her contentions and attempted to find another legal provision which might benefit her; however, there is no such provision which applies to her particular case, as explained above.  We emphasize in this regard that this area of the law is highly complex and difficult for the experts to understand and implement.  It follows that the explanations of the Nehmer provisions are highly technical and complicated.  We are sympathetic to her sense of having been subject to multiple technicalities in this case.  However, our careful review reflects that the RO has sympathetically provided her with every possible benefit based upon the Veteran's service.   

Implementation of the Nehmer grant-disability rating

The disability ratings assigned for disabilities granted under Nehmer are assigned using the VA's Schedule for Rating Disabilities, in the same manner as non-Nehmer grants.  In this case, the RO assigned the 10 percent disability rating for the Veteran's heart disease under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Diagnostic Code 7005 provides that arteriosclerotic heart disease with documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METS or less resulting in dyspnea fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated as 100 percent disabling.  Coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated as 60 percent disabling.  Coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray is rated as 30 percent disabling.  The 10 percent disability rating assigned by the RO reflected a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.  Other regulatory guidance provides that whether or not cardiac hypertrophy or dilation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases except:  when there is a medical contra-indication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or when a 100 percent disability rating can be assigned on another basis.  38 C.F.R. § 4.100.  

Given the situation, the RO had to rely upon VA records dated between 2004 and 2006.  Because the Veteran had not actually filed a claim for service connection for heart disease prior to his death, the level of impairment resulting from heart disease could not be measured and recorded in the usual way, during a VA examination.  Therefore, the information available to the RO was not tailored toward evaluating the level of his impairment, but simply reflected the medical care provided to the Veteran during this time period.  

Careful review of the VA records reveals no symptoms which would support a higher disability rating under the criteria set forth in Diagnostic Code 7005.  The 10 percent rating assigned by the RO was essentially based upon VA records showing complaints of dyspnea and angina.  Additionally the records reflect a METs level of 7 upon testing in March 2002, and a June 2005 perfusion study which showed a left ventricular ejection fraction of 69 percent.  These findings are all consistent with the 10 percent disability rating assigned by the RO.  

Review of the Veteran's terminal hospital records also does not support a higher disability rating.  These records contain very little information about the Veteran's cardiac status, however, as the Veteran's physicians at that time were properly concerned with the more immediate problems of his cancer and his seizures.  Upon admission, his physicians determined that no invasive cardiovascular therapy would be pursued unless he had recurrent chest pain on maximal medical therapy.  A November 2007 echocardiogram revealed a normal ejection fraction of 77 percent.  The report of a subsequent November 2007 echocardiogram reflects an ejection fraction of 55 percent which was also described as normal.  The heart chamber dimensions were normal in size, with minimal dilation of the left atrium at just over 4cm.  The Veteran's cardiac size and silhouette was stable upon multiple chest X-ray studies taken throughout his hospitalization.  

In summary, the preponderance of the evidence is against the assignment of a retroactive disability rating in excess of 10 percent for the Veteran's heart disease between 2004 and 2007.

The Board additionally notes that the Veteran's terminal hospital records reflect he was admitted to that facility directly from prison, that he was wearing shackles upon admission, and that he was referred to as an "inmate" throughout these records.  Although there is no information as to how long he had been incarcerated or for what crime, we note that a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation at greater than a 10 percent disability rate.  If the Veteran's combined disability rating is less than 20 percent, the Veteran shall receive one half of the 10 percent rate for the duration of his incarceration.  38 U.S.C.A. § 1114(a); 38 C.F.R. § 3.655.  Because the retroactive Nehmer award was based upon the time period prior to the Veteran's death, for at least a portion of which he was incarcerated, the RO should have performed further evidentiary development to ascertain whether the Veteran was imprisoned for commission of a felony and the period of time he had been in prison, prior to approving the retroactive payment to the appellant.  

Nehmer grant-effective date

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

However, if a Nehmer class member, such as the Veteran, is entitled to disability compensation for a covered herbicide disease, the effective date of the award is governed by the provisions of 38 C.F.R. § 3.816.  If the class member's claim for disability compensation was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  Significantly, under this regulation, a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816.  As noted above, ischemic heart disease was added to the list of covered herbicide diseases on August 31, 2010.  75 Fed. Reg. 53202 (2010).  

In this case, the RO construed the Veteran's claim as having been received in November 2001, which was between May 1989 and the date when ischemic heart disease was added to the list of covered herbicide diseases.  Therefore, the effective date under 38 C.F.R. § 3.816 had to be the later of the date the claim was received or the date the disability arose.  Because there was no medical evidence showing the presence of coronary artery disease at a compensable level prior to October 2004, the RO assigned the 10 percent disability rating as of October 2004.  

In other words, but for the Nehmer holdings, the RO could not have assigned an effective date of 2004, which was approximately six years prior to the regulatory amendment supporting the grant.  The Board observes as well that the RO viewed the Veteran's November 2001 claim involving PTSD extremely liberally to then support a grant of service connection for heart disease under the Nehmer provisions.  The only apparent connection between PTSD and heart disease related to herbicides is that both diseases are related to the Veteran's Vietnam service, construing the claim involving PTSD as also encompassing heart disease was quite a stretch.  

The preponderance of the evidence is thus against an earlier effective date for the award of a 10 percent disability rating for coronary artery disease.  

Duties to notify and assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this case, the duty to notify regarding the RO's Nehmer review was satisfied with an October 2011 letter to the appellant prior to the promulgation of the rating decision on appeal.  This letter informed her of the basis for the RO's review and of her and VA's duty for obtaining evidence and of the evidence needed to establish entitlement to benefits under Nehmer.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in the development of her claims.  This duty includes assisting in the procurement of service treatment records and other pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, the Veteran's death certificate, and the Veteran's terminal hospital records.  

The appellant reported in her substantive appeal that the Veteran had been receiving Social Security disability benefits based upon disability related to PTSD for several years prior to his death.  In many circumstances, the VA has a duty to obtain the records pertaining to the Social Security decision to award disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, with regard to the issues decided herein, the Board finds that these records are unlikely to prove relevant.  As the appellant indicates that the Veteran was receiving disability benefits based upon a mental disorder, the records related to that award of benefits are less likely to contain information which would assist in assigning a higher disability rating for the Veteran's heart disease.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records.  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim," and "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  Therefore, the Board holds that the Veteran's Social Security disability records need not be requested to support the current appeal, as they are unlikely to contain any relevant information.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that an appellant "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).


ORDER

VA was correct to establish service connection for coronary artery disease associated with herbicide exposure and no other disability, with a 10 percent disability rating effective October 15, 2004.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
4


Department of Veterans Affairs


